The original deeds, under which the complainant derived his title to his pews from this church society before *Page 494 
it was incorporated, expressly subjected them to such rates and taxes as might be imposed thereon by the society for general expenses, and for repairs both of the church and lot; and when the society became incorporated, although the charter required the assent of a majority of the pewholders to the validity of every pew-tax, yet the general assembly reserved to itself, in the amplest terms, by the last section of the charter, the power to alter, amend, or to repeal it at pleasure. As his deed did not, so neither did the charter give to the testator of the complainant or to his assigns any vested right to immunity from taxation, unless the tax was assented to by a majority of the pewholders in the church. This was his right only during the pleasure of the general assembly; and when, at their January session, 1858, the assembly exercised their pleasure, by restoring to the society the untrammelled power to tax the pews according to the tenor of the deeds of the pewholders, they certainly impaired the obligation of no contract contained either in the deeds or the charter, and derogated from no right or interest of the pewholders of a fixed or permanent character. The amendment to the charter complained of, is equally within the control of the assembly, as the original clause which it amended; but we do not see why the pendency of the petition of the pewholders before the assembly, calling upon them to correct their former action as unadvised, should induce us to stay the collection of a tax which has been legally assessed.
In such a case notice, though proper, cannot be necessary to the validity of the act which the assembly had reserved to itself the unconditional power to pass; and granting that the case falls within the scope of ch. 2, sect. 1 of the Revised Statutes requiring notice to be given to parties in interest on all petitions to the general assembly affecting the rights or interests of any person, the special act itself, passed by the assembly without such notice, must be regarded as a legislative dispensation therefrom, or a repeal of the general statute requiring notice, quoad this particular case.
The demurrer must therefore be sustained, and the bill of the complainant dismissed with costs. *Page 495